Exhibit 23.7 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS LaRoche Petroleum Consultants, Ltd. consents to the incorporation by reference in this Registration Statement on Form S-8 of information contained in our reports, as of December31, 2008, 2007 and 2006, setting forth the estimates of revenues from the oil and gas reserves of Quicksilver Resources Inc. and its subsidiaries appearing in the Annual Report on Form 10-K, as amended, of Quicksilver Resources Inc. for the year ended December31, 2008. LAROCHE PETROLEUM CONSULTANTS, LTD. /s/ Stephen W. Daniel Stephen W. Daniel Senior Partner Dallas, Texas
